Title: To George Washington from Israel Shreve, 4 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Pompton 4th Decr 1780
                        
                        I this morning had the honor to address your Excellency, & expected my letter would have met you at
                            Morristown; but apprehensive that this may not be the case, I take the liberty to transmit a duplicate of the same, to New
                            Windsor. I am Your Excys Most Obdt Servt
                        
                            I. Shreve Col. Comdt
                            Jersey Brigade
                        
                    